Case 2:20-bk-03069-PS   Doc 8 Filed 03/30/20 Entered 03/30/20 09:09:38   Desc
                        Main Document     Page 1 of 13
Earnings Statement                                                                        RAYMOND MILYARD
                                       Company: 0HA31 - OLIVER STREET DERMATOLOGY
                                                MANAGEMEN
                                       DBA: OLIVER STREET DERMATOLOGY MANAGEMENT
  Pay Date:         03/20/2020         LLC                                                                Emp #: A2VY
  Period Start:     03/01/2020         5310 HARVEST HILL RD SUITE 290    Dept: CORPIT - Corporate Information Technolo
  Period End:       03/14/2020         DALLAS TX 75230 (214) 420-0657                                 Pay Basis: Hourly

                                                Rate Hours/Units Current Period Year To Date
Earnings
  Regular                                      25.00       72.62         1815.50      11263.75
  Overtime                                     37.50        8.14          305.25       1131.75
  AZ Sick Leave                                25.00        8.00          200.00        400.00
  Holiday                                      25.00        0.00            0.00        600.00

                             Gross                         88.76         2320.75      13395.50
W/H Taxes
 Federal W/H(M/4)                                                         101.14        600.73
 Medicare                                                                  33.65        194.23
 Social Security                                                          143.89        830.52
 Arizona State W/H(G/0)                                                    75.19        449.32

Deductions
  401K %                                                                  232.08        914.41
  Accident                                                                 15.26         91.56
  Child Life                                                                0.15          0.90
  Critical Illness Employee Only                                           15.78         94.68
  Disability                                                               19.94        119.64
  Expense Reimb                                                             0.00       -785.09
  Life                                                                     29.26        175.56
  Long Term Disability                                                     30.20        181.20

                             Net Pay                                     1624.21      10527.84 Voucher No. 128006DD
Net Pay Distribution
  Direct Deposit Net Check                                               1624.21      10527.84 A/C:1819

Employee Benefits, Allowances, and Other                           Current Period Year To Date YTD Taken Available
 AZ Sick Leave Hours                                                         1.68        40.00      32.00     8.00
 Bereavement Hours                                                           0.00        24.00       0.00   24.00
 Jury Duty Hours                                                             0.00        40.00       0.00   40.00
 PTO Hours                                                                   0.00        40.00       0.00   40.00




            Case 2:20-bk-03069-PS           Doc 8 Filed 03/30/20 Entered 03/30/20 09:09:38                Desc
                                            Main Document     Page 2 of 13
Earnings Statement                                                                        RAYMOND MILYARD
                                       Company: 0HA31 - OLIVER STREET DERMATOLOGY
                                                MANAGEMEN
                                       DBA: OLIVER STREET DERMATOLOGY MANAGEMENT
  Pay Date:         03/06/2020         LLC                                                                Emp #: A2VY
  Period Start:     02/16/2020         5310 HARVEST HILL RD SUITE 290    Dept: CORPIT - Corporate Information Technolo
  Period End:       02/29/2020         DALLAS TX 75230 (214) 420-0657                                 Pay Basis: Hourly

                                                Rate Hours/Units Current Period Year To Date
Earnings
  Regular                                      25.00       80.00         2000.00       9448.25
  Overtime                                     37.50        9.64          361.50        826.50
  AZ Sick Leave                                25.00        0.00            0.00        200.00
  Holiday                                      25.00        0.00            0.00        600.00

                             Gross                         89.64         2361.50      11074.75
W/H Taxes
 Federal W/H(M/4)                                                         105.54        499.59
 Medicare                                                                  34.24        160.58
 Social Security                                                          146.41        686.63
 Arizona State W/H(G/0)                                                    76.51        374.13

Deductions
  401K %                                                                  236.15        682.33
  Accident                                                                 15.26         76.30
  Child Life                                                                0.15          0.75
  Critical Illness Employee Only                                           15.78         78.90
  Disability                                                               19.94         99.70
  Expense Reimb                                                          -140.30       -785.09
  Life                                                                     29.26        146.30
  Long Term Disability                                                     30.20        151.00

                             Net Pay                                     1792.36       8903.63 Voucher No. 126464DD
Net Pay Distribution
  Direct Deposit Net Check                                               1792.36       8903.63 A/C:1819

Employee Benefits, Allowances, and Other                           Current Period Year To Date YTD Taken Available
 AZ Sick Leave Hours                                                         2.67        38.32      24.00   14.32
 Bereavement Hours                                                           0.00        24.00       0.00   24.00
 Jury Duty Hours                                                             0.00        40.00       0.00   40.00
 PTO Hours                                                                   0.00        40.00       0.00   40.00




            Case 2:20-bk-03069-PS           Doc 8 Filed 03/30/20 Entered 03/30/20 09:09:38                Desc
                                            Main Document     Page 3 of 13
Earnings Statement                                                                        RAYMOND MILYARD
                                       Company: 0HA31 - OLIVER STREET DERMATOLOGY
                                                MANAGEMEN
                                       DBA: OLIVER STREET DERMATOLOGY MANAGEMENT
  Pay Date:         02/21/2020         LLC                                                                Emp #: A2VY
  Period Start:     02/02/2020         5310 HARVEST HILL RD SUITE 290    Dept: CORPIT - Corporate Information Technolo
  Period End:       02/15/2020         DALLAS TX 75230 (214) 420-0657                                 Pay Basis: Hourly

                                                Rate Hours/Units Current Period Year To Date
Earnings
  Regular                                      25.00       80.00         2000.00       7448.25
  Overtime                                     37.50        3.44          129.00        465.00
  AZ Sick Leave                                25.00        0.00            0.00        200.00
  Holiday                                      25.00        0.00            0.00        600.00

                             Gross                         83.44         2129.00       8713.25
W/H Taxes
 Federal W/H(M/4)                                                          80.43        394.05
 Medicare                                                                  30.87        126.34
 Social Security                                                          132.00        540.22
 Arizona State W/H(G/0)                                                    68.98        297.62

Deductions
  401K %                                                                  212.90        446.18
  Accident                                                                 15.26         61.04
  Child Life                                                                0.15          0.60
  Critical Illness Employee Only                                           15.78         63.12
  Disability                                                               19.94         79.76
  Expense Reimb                                                           -63.83       -644.79
  Life                                                                     29.26        117.04
  Long Term Disability                                                     30.20        120.80

                             Net Pay                                     1557.06       7111.27 Voucher No. 124901DD
Net Pay Distribution
  Direct Deposit Net Check                                               1557.06       7111.27 A/C:1819

Employee Benefits, Allowances, and Other                           Current Period Year To Date YTD Taken Available
 AZ Sick Leave Hours                                                         2.67        35.65      24.00   11.65
 Bereavement Hours                                                           0.00        24.00       0.00   24.00
 Jury Duty Hours                                                             0.00        40.00       0.00   40.00
 PTO Hours                                                                   0.00        40.00       0.00   40.00




            Case 2:20-bk-03069-PS           Doc 8 Filed 03/30/20 Entered 03/30/20 09:09:38                Desc
                                            Main Document     Page 4 of 13
Earnings Statement                                                                        RAYMOND MILYARD
                                       Company: 0HA31 - OLIVER STREET DERMATOLOGY
                                                MANAGEMEN
                                       DBA: OLIVER STREET DERMATOLOGY MANAGEMENT
  Pay Date:         02/07/2020         LLC                                                                Emp #: A2VY
  Period Start:     01/19/2020         5310 HARVEST HILL RD SUITE 290    Dept: CORPIT - Corporate Information Technolo
  Period End:       02/01/2020         DALLAS TX 75230 (214) 420-0657                                 Pay Basis: Hourly

                                                Rate Hours/Units Current Period Year To Date
Earnings
  Regular                                      25.00       80.00         2000.00       5448.25
  Overtime                                     37.50        3.54          132.75        336.00
  AZ Sick Leave                                25.00        8.00          200.00        200.00
  Holiday                                      25.00        0.00            0.00        600.00

                             Gross                         91.54         2332.75       6584.25
W/H Taxes
 Federal W/H(M/4)                                                         102.44        313.62
 Medicare                                                                  33.82         95.47
 Social Security                                                          144.63        408.22
 Arizona State W/H(G/0)                                                    75.58        228.64

Deductions
  401K %                                                                  233.28        233.28
  Accident                                                                 15.26         45.78
  Child Life                                                                0.15          0.45
  Critical Illness Employee Only                                           15.78         47.34
  Disability                                                               19.94         59.82
  Expense Reimb                                                          -311.38       -580.96
  Life                                                                     29.26         87.78
  Long Term Disability                                                     30.20         90.60

                             Net Pay                                     1943.79       5554.21 Voucher No. 121849DD
Net Pay Distribution
  Direct Deposit Net Check                                               1943.79       5554.21 A/C:1819

Employee Benefits, Allowances, and Other                           Current Period Year To Date YTD Taken Available
 AZ Sick Leave Hours                                                         2.67        32.98      24.00     8.98
 Bereavement Hours                                                           0.00        24.00       0.00   24.00
 Jury Duty Hours                                                             0.00        40.00       0.00   40.00
 PTO Hours                                                                   0.00        40.00       0.00   40.00




            Case 2:20-bk-03069-PS           Doc 8 Filed 03/30/20 Entered 03/30/20 09:09:38                Desc
                                            Main Document     Page 5 of 13
Earnings Statement                                                                        RAYMOND MILYARD
                                       Company: 0HA31 - OLIVER STREET DERMATOLOGY
                                                MANAGEMEN
                                       DBA: OLIVER STREET DERMATOLOGY MANAGEMENT
  Pay Date:         01/24/2020         LLC                                                                Emp #: A2VY
  Period Start:     01/05/2020         5310 HARVEST HILL RD SUITE 290    Dept: CORPIT - Corporate Information Technolo
  Period End:       01/18/2020         DALLAS TX 75230 (214) 420-0657                                 Pay Basis: Hourly

                                                Rate Hours/Units Current Period Year To Date
Earnings
  Regular                                      25.00       80.00         2000.00       3448.25
  Overtime                                     37.50        5.42          203.25        203.25
  Holiday                                      25.00        0.00            0.00        600.00

                             Gross                         85.42         2203.25       4251.50
W/H Taxes
 Federal W/H(M/4)                                                         114.89        211.18
 Medicare                                                                  31.95         61.65
 Social Security                                                          136.60        263.59
 Arizona State W/H(G/0)                                                    79.32        153.06

Deductions
  Accident                                                                 15.26         30.52
  Child Life                                                                0.15          0.30
  Critical Illness Employee Only                                           15.78         31.56
  Disability                                                               19.94         39.88
  Expense Reimb                                                          -104.67       -269.58
  Life                                                                     29.26         58.52
  Long Term Disability                                                     30.20         60.40

                             Net Pay                                     1834.57       3610.42 Voucher No. 120312DD
Net Pay Distribution
  Direct Deposit Net Check                                               1834.57       3610.42 A/C:1819

Employee Benefits, Allowances, and Other                           Current Period Year To Date YTD Taken Available
 AZ Sick Leave Hours                                                         2.67        30.31      16.00   14.31
 Bereavement Hours                                                           0.00        24.00       0.00   24.00
 Jury Duty Hours                                                             0.00        40.00       0.00   40.00
 PTO Hours                                                                   0.00        40.00       0.00   40.00




             Case 2:20-bk-03069-PS          Doc 8 Filed 03/30/20 Entered 03/30/20 09:09:38                Desc
                                            Main Document     Page 6 of 13
Earnings Statement                                                                        RAYMOND MILYARD
                                       Company: 0HA31 - OLIVER STREET DERMATOLOGY
                                                MANAGEMEN
                                       DBA: OLIVER STREET DERMATOLOGY MANAGEMENT
  Pay Date:         01/10/2020         LLC                                                                Emp #: A2VY
  Period Start:     12/22/2019         5310 HARVEST HILL RD SUITE 290    Dept: CORPIT - Corporate Information Technolo
  Period End:       01/04/2020         DALLAS TX 75230 (214) 420-0657                                 Pay Basis: Hourly

                                                Rate Hours/Units Current Period Year To Date
Earnings
  Regular                                      25.00       57.93         1448.25       1448.25
  Holiday                                      25.00       24.00          600.00        600.00

                             Gross                         81.93         2048.25       2048.25
W/H Taxes
 Federal W/H(M/4)                                                          96.29         96.29
 Medicare                                                                  29.70         29.70
 Social Security                                                          126.99        126.99
 Arizona State W/H(G/0)                                                    73.74         73.74

Deductions
  Accident                                                                 15.26         15.26
  Child Life                                                                0.15          0.15
  Critical Illness Employee Only                                           15.78         15.78
  Disability                                                               19.94         19.94
  Expense Reimb                                                          -164.91       -164.91
  Life                                                                     29.26         29.26
  Long Term Disability                                                     30.20         30.20

                             Net Pay                                     1775.85       1775.85 Voucher No. 118772DD
Net Pay Distribution
  Direct Deposit Net Check                                               1775.85       1775.85 A/C:1819

Employee Benefits, Allowances, and Other                           Current Period Year To Date YTD Taken Available
 AZ Sick Leave Hours                                                         1.93        27.64      16.00   11.64
 Bereavement Hours                                                          24.00        24.00       0.00   24.00
 Jury Duty Hours                                                            40.00        40.00       0.00   40.00
 PTO Hours                                                                   1.50        40.00       0.00   40.00




            Case 2:20-bk-03069-PS           Doc 8 Filed 03/30/20 Entered 03/30/20 09:09:38                Desc
                                            Main Document     Page 7 of 13
                                                Payslip: Tammy Thiboutot: 03/15/2020                                                        04:38 PM
                                                         (Regular) - Complete                                                              03/24/2020
                                                                                                                                           Page 1 of 2



Company Information
                        Name                                          Address                                               Phone
Charles Schwab & Co., Inc.                        211 Main Street                                  +1 800-421-4488
                                                  San Francisco, CA 94105
                                                  United States of America

Payslip Information
                                                                                                                                             Check
              Name                   Employee ID            Pay Period Begin              Pay Period End             Check Date             Number
Tammy Thiboutot                    63952                 03/01/2020                   03/15/2020                03/13/2020

Current and YTD Totals
                                                                                      Employee (EE)
     Balance Period                Gross Pay             Pre Tax deductions                                    Deductions              Net Pay
                                                                                         Taxes
Current                                     3,990.50                    824.51                 503.62                    285.21              2,377.16
YTD                                        29,279.98                  3,933.95               5,611.58                  1,290.01             18,444.44

Earnings
          Description                Dates             Hours       Rate                        Amount                                 YTD
Bonus - Corporate                                                                                                                            9,800.00
Regular Pay                     03/01/2020 -               80.00      0.00                                      3,990.50                    16,968.78
                                03/15/2020
Unvested Restricted Share                                                                                                                        10.80
Dividend
Regular Pay               02/16/2020 -                   -80.00       0.00                                     (3,869.67)
                          02/29/2020
Regular Pay               02/16/2020 -                     72.00      0.00                                      3,512.47
                          02/29/2020
Sick Pay                  02/16/2020 -                      8.00   44.65                                          357.20                     1,071.60
                          02/29/2020
Vacation Pay                                                                                                                                 1,428.80
                                                                             Total:                             3,990.50                    29,279.98
Employee (EE) Taxes
                 Description                                              Amount                                                YTD
OASDI                                                                                                 213.92                                 1,647.89
Medicare                                                                                               50.03                                   385.39
Federal Withholding                                                                                   154.05                                 2,893.27
State Tax - AZ                                                                                         85.62                                   685.03
                                                Total:                                                503.62                                 5,611.58

Pre Tax deductions
                  Description                                                Amount                                             YTD
401(k)                                                                                                279.34                                 1,208.10
Dental Plan                                                                                            55.00                                   275.00
HSA EE Contribution - UHC Optum                                                                       254.17                                 1,270.85
Medical Plan                                                                                          231.00                                 1,155.00
Vision Plan                                                                                             5.00                                    25.00
                                                  Total:                                              824.51                                 3,933.95
Deductions
                  Description                                                Amount                                             YTD
401(k) Loan - 001                                                                                     103.51                                   381.51
401(k) Loan - 002                                                                                     141.20                                   706.00
Accident                                                                                                4.63                                    23.15



              Case 2:20-bk-03069-PS                Doc 8 Filed 03/30/20 Entered 03/30/20 09:09:38                                   Desc
                                                   Main Document     Page 8 of 13
                                                  Payslip: Tammy Thiboutot: 03/15/2020                                               04:38 PM
                                                           (Regular) - Complete                                                     03/24/2020
                                                                                                                                    Page 2 of 2



                  Description                                            Amount                                            YTD
Child Life Insurance                                                                               0.83                                      4.15
Critical Ill                                                                                      13.60                                     68.00
EE Supplemental Life Insurance                                                                     4.56                                     22.80
Long Term Disability                                                                              13.62                                     68.10
Supplemental AD&D                                                                                  3.26                                     16.30
                                                   Total:                                        285.21                                  1,290.01

Employer (ER) Paid Benefits
                  Description                                            Amount                                            YTD
401(k) ER Match                                                                                  279.34                                  1,208.10
401(k) ER Match - Flat Amount                                                                                                              250.00
EE Basic Life Insurance                                                                            4.95                                     24.75
HSA ER Contribution - UHC Optum                                                                                                          1,300.00
Health Reward - UHC HSA                                                                                                                    300.00
                                                   Total:                                        284.29                                  3,082.85
Taxable Wages
                           Description                                              Amount                                 YTD
OASDI - Taxable Wages                                                                           3,450.28                                26,578.88
Medicare - Taxable Wages                                                                        3,450.28                                26,578.88
Federal Withholding - Taxable Wages                                                             3,170.94                                25,370.78

Withholding
                                    Description                                                  Federal                      Work State
Marital Status                                                                     Married
Allowances                                                                         7                                   0
Additional Withholding                                                             0                                   0
Sick Accrual Calculated at 1.3 Hours for Every 30 Hours Worked
                      Description                                    Accrued                  Reduced                       Available
Sick Hours                                                                       3.12                      0.00                         19.64418

Payment Information
                                                                                                                                  Pay Group
          Bank                  Account Name                Account Number              Amount in Pay Group Currency               Currency
Bank of America           Bank of America             ******1819                                                   2,377.16 USD
                          ******1819
                                                                               Total:                              2,377.16




              Case 2:20-bk-03069-PS                 Doc 8 Filed 03/30/20 Entered 03/30/20 09:09:38                           Desc
                                                    Main Document     Page 9 of 13
                                          Charles Schwab & Co., Inc. 211 Main Street San Francisco, CA 94105 +1 (800) 421-4488
                                                      Tammy Thiboutot 16420 W Baden Ave Goodyear, AZ 85338
Name                            Company                                         Employee ID     Pay Period Begin      Pay Period End          Check Date       Check Number
Tammy Thiboutot                 Charles Schwab & Co., Inc.                           63952           02/16/2020           02/29/2020          02/28/2020

                                                         Gross Pay       Pre Tax deductions       Employee (EE) Taxes                  Deductions                   Net Pay
Current                                                   3,869.67                   777.36                    483.54                      181.70                  2,427.07
YTD                                                      15,478.68                 3,109.44                  1,934.17                    1,004.80                  9,430.27

                                            Earnings                                                                             Employee (EE) Taxes
Description              Dates                           Hours        Rate         Amount           YTD    Description                            Amount               YTD
Regular Pay              02/16/2020-02/29/2020             80            0        3,869.67     13,335.48   OASDI                                   206.42            825.70
Sick Pay                                                                                          714.40   Medicare                                 48.28            193.11
Vacation Pay                                                                                    1,428.80   Federal Withholding                     145.21            580.84
                                                                                                           State Tax - AZ                           83.63            334.52




Earnings                                                                          3,869.67     15,478.68 Employee (EE) Taxes                          483.54        1,934.17

                              Pre Tax deductions                                                                           Deductions
Description                                                Amount                 YTD  Description                                                  Amount              YTD
401(k)                                                      232.19              928.76 401(k) Loan - 001                                                              278.00
Dental Plan                                                  55.00              220.00 401(k) Loan - 002                                             141.20           564.80
HSA EE Contribution - UHC Optum                             254.17            1,016.68 Accident                                                        4.63            18.52
Medical Plan                                                231.00              924.00 Child Life Insurance                                            0.83             3.32
Vision Plan                                                   5.00               20.00 Critical Ill                                                   13.60            54.40
                                                                                       Details Not Displayed                                          21.44            85.76
Pre Tax deductions                                           777.36           3,109.44 Deductions                                                    181.70         1,004.80

                           Employer (ER) Paid Benefits                                                                    Taxable Wages
Description                                                Amount                 YTD    Description                                                 Amount             YTD
401(k) ER Match                                             193.48              773.93   OASDI - Taxable Wages                                      3,329.45       13,317.80
401(k) ER Match - Flat Amount                                 0.00              250.00   Medicare - Taxable Wages                                   3,329.45       13,317.80
EE Basic Life Insurance                                       4.95               19.80   Federal Withholding - Taxable Wages                        3,097.26       12,389.04
HSA ER Contribution - UHC Optum                                               1,300.00
Health Reward - UHC HSA                                                         300.00

Employer (ER) Paid Benefits                                  198.43           2,643.73

                                             Federal                             State           Sick Accrual Calculated at 1.3 Hours for Every 30 Hours Worked
Marital Status                               Married                                   Description                               Accrued          Reduced       Available
Allowances                                         7                                 0 Sick Hours                                3.46667                 8      16.52418
Additional Withholding                             0                                 0


                                                                             Payment Information
Bank                                    Account Name                                       Account Number                        USD Amount         Payment Amount
Bank of America                         Bank of America ******1819                         ******1819                                                     2,427.07     USD




            Case 2:20-bk-03069-PS                        Doc 8 Filed 03/30/20 Entered 03/30/20 09:09:38                                                Desc
                                                         Main Document    Page 10 of 13
                                          Charles Schwab & Co., Inc. 211 Main Street San Francisco, CA 94105 +1 (800) 421-4488
                                                      Tammy Thiboutot 16420 W Baden Ave Goodyear, AZ 85338
Name                            Company                                         Employee ID     Pay Period Begin      Pay Period End          Check Date       Check Number
Tammy Thiboutot                 Charles Schwab & Co., Inc.                           63952           02/01/2020           02/15/2020          02/14/2020

                                                         Gross Pay       Pre Tax deductions       Employee (EE) Taxes                  Deductions                   Net Pay
Current                                                   3,869.67                   777.36                    483.55                     181.70                   2,427.06
YTD                                                      11,609.01                 2,332.08                  1,450.63                     823.10                   7,003.20

                                            Earnings                                                                             Employee (EE) Taxes
Description              Dates                           Hours        Rate         Amount           YTD    Description                            Amount               YTD
Regular Pay              02/01/2020-02/15/2020             80            0        3,869.67      9,465.81   OASDI                                   206.43            619.28
Sick Pay                                                                                          714.40   Medicare                                 48.28            144.83
Vacation Pay                                                                                    1,428.80   Federal Withholding                     145.21            435.63
                                                                                                           State Tax - AZ                           83.63            250.89




Earnings                                                                          3,869.67     11,609.01 Employee (EE) Taxes                          483.55        1,450.63

                              Pre Tax deductions                                                                           Deductions
Description                                                Amount                 YTD  Description                                                  Amount             YTD
401(k)                                                      232.19              696.57 401(k) Loan - 001                                                             278.00
Dental Plan                                                  55.00              165.00 401(k) Loan - 002                                             141.20          423.60
HSA EE Contribution - UHC Optum                             254.17              762.51 Accident                                                        4.63           13.89
Medical Plan                                                231.00              693.00 Child Life Insurance                                            0.83            2.49
Vision Plan                                                   5.00               15.00 Critical Ill                                                   13.60           40.80
                                                                                       Details Not Displayed                                          21.44           64.32
Pre Tax deductions                                           777.36           2,332.08 Deductions                                                    181.70          823.10

                           Employer (ER) Paid Benefits                                                                    Taxable Wages
Description                                                Amount                 YTD    Description                                                 Amount             YTD
401(k) ER Match                                             193.48              580.45   OASDI - Taxable Wages                                      3,329.45        9,988.35
401(k) ER Match - Flat Amount                                 0.00              250.00   Medicare - Taxable Wages                                   3,329.45        9,988.35
EE Basic Life Insurance                                       4.95               14.85   Federal Withholding - Taxable Wages                        3,097.26        9,291.78
HSA ER Contribution - UHC Optum                                               1,300.00
Health Reward - UHC HSA                                                         300.00

Employer (ER) Paid Benefits                                  198.43           2,445.30

                                             Federal                             State           Sick Accrual Calculated at 1.3 Hours for Every 30 Hours Worked
Marital Status                               Married                                   Description                               Accrued          Reduced       Available
Allowances                                         7                                 0 Sick Hours                                3.46667                 0      21.05751
Additional Withholding                             0                                 0


                                                                             Payment Information
Bank                                    Account Name                                       Account Number                        USD Amount         Payment Amount
Bank of America                         Bank of America ******1819                         ******1819                                                     2,427.06     USD




            Case 2:20-bk-03069-PS                        Doc 8 Filed 03/30/20 Entered 03/30/20 09:09:38                                                Desc
                                                         Main Document    Page 11 of 13
                                          Charles Schwab & Co., Inc. 211 Main Street San Francisco, CA 94105 +1 (800) 421-4488
                                                      Tammy Thiboutot 16420 W Baden Ave Goodyear, AZ 85338
Name                            Company                                          Employee ID     Pay Period Begin     Pay Period End          Check Date       Check Number
Tammy Thiboutot                 Charles Schwab & Co., Inc.                            63952           01/16/2020          01/31/2020          01/31/2020

                                                         Gross Pay        Pre Tax deductions       Employee (EE) Taxes                 Deductions                   Net Pay
Current                                                   3,869.67                    777.36                    483.53                    320.70                   2,288.08
YTD                                                       7,739.34                  1,554.72                    967.08                    641.40                   4,576.14

                                            Earnings                                                                             Employee (EE) Taxes
Description              Dates                           Hours         Rate         Amount           YTD Description                              Amount               YTD
Regular Pay              01/16/2020-01/31/2020              96            0        3,869.67      5,596.14 OASDI                                    206.42            412.85
Regular Pay              01/01/2020-01/15/2020             -88            0       -3,869.67               Medicare                                  48.27             96.55
Regular Pay              01/01/2020-01/15/2020              72            0        3,155.27               Federal Withholding                      145.21            290.42
Sick Pay                 01/01/2020-01/15/2020              16        44.65          714.40        714.40 State Tax - AZ                            83.63            167.26
Vacation Pay                                                                                     1,428.80




Earnings                                                                           3,869.67      7,739.34 Employee (EE) Taxes                         483.53         967.08

                              Pre Tax deductions                                                                            Deductions
Description                                                Amount                  YTD  Description                                                 Amount             YTD
401(k)                                                      232.19               464.38 401(k) Loan - 001                                            139.00          278.00
Dental Plan                                                  55.00               110.00 401(k) Loan - 002                                            141.20          282.40
HSA EE Contribution - UHC Optum                             254.17               508.34 Accident                                                       4.63            9.26
Medical Plan                                                231.00               462.00 Child Life Insurance                                           0.83            1.66
Vision Plan                                                   5.00                10.00 Critical Ill                                                  13.60           27.20
                                                                                        Details Not Displayed                                         21.44           42.88
Pre Tax deductions                                           777.36            1,554.72 Deductions                                                   320.70          641.40

                           Employer (ER) Paid Benefits                                                                     Taxable Wages
Description                                                Amount                  YTD    Description                                                Amount             YTD
401(k) ER Match                                             193.49               386.97   OASDI - Taxable Wages                                     3,329.45        6,658.90
401(k) ER Match - Flat Amount                                 0.00               250.00   Medicare - Taxable Wages                                  3,329.45        6,658.90
EE Basic Life Insurance                                       4.95                 9.90   Federal Withholding - Taxable Wages                       3,097.26        6,194.52
HSA ER Contribution - UHC Optum                                                1,300.00
Health Reward - UHC HSA                                                          300.00

Employer (ER) Paid Benefits                                  198.44            2,246.87

                                             Federal                              State           Sick Accrual Calculated at 1.3 Hours for Every 30 Hours Worked
Marital Status                               Married                                    Description                               Accrued          Reduced       Available
Allowances                                         7                                  0 Sick Hours                                3.46667                 0      17.59084
Additional Withholding                             0                                  0


                                                                              Payment Information
Bank                                    Account Name                                        Account Number                       USD Amount         Payment Amount
Bank of America                         Bank of America ******1819                          ******1819                                                    2,288.08     USD




            Case 2:20-bk-03069-PS                        Doc 8 Filed 03/30/20 Entered 03/30/20 09:09:38                                                Desc
                                                         Main Document    Page 12 of 13
                                          Charles Schwab & Co., Inc. 211 Main Street San Francisco, CA 94105 +1 (800) 421-4488
                                                      Tammy Thiboutot 16420 W Baden Ave Goodyear, AZ 85338
Name                            Company                                          Employee ID     Pay Period Begin     Pay Period End          Check Date       Check Number
Tammy Thiboutot                 Charles Schwab & Co., Inc.                            63952           01/01/2020          01/15/2020          01/15/2020

                                                         Gross Pay        Pre Tax deductions       Employee (EE) Taxes                 Deductions                   Net Pay
Current                                                   3,869.67                   777.36                     483.55                    320.70                   2,288.06
YTD                                                       3,869.67                   777.36                     483.55                    320.70                   2,288.06

                                            Earnings                                                                             Employee (EE) Taxes
Description              Dates                           Hours         Rate         Amount           YTD Description                              Amount               YTD
Regular Pay              01/01/2020-01/15/2020              88            0        3,869.67      2,440.87 OASDI                                    206.43            206.43
Regular Pay              12/16/2019-12/31/2019             -96            0       -3,869.67               Medicare                                  48.28             48.28
Regular Pay              12/16/2019-12/31/2019              64            0        2,440.87               Federal Withholding                      145.21            145.21
Vacation Pay             12/16/2019-12/31/2019              32        44.65        1,428.80      1,428.80 State Tax - AZ                            83.63             83.63




Earnings                                                                           3,869.67      3,869.67 Employee (EE) Taxes                         483.55         483.55

                              Pre Tax deductions                                                                            Deductions
Description                                                Amount                  YTD  Description                                                 Amount             YTD
401(k)                                                      232.19               232.19 401(k) Loan - 001                                            139.00          139.00
Dental Plan                                                  55.00                55.00 401(k) Loan - 002                                            141.20          141.20
HSA EE Contribution - UHC Optum                             254.17               254.17 Accident                                                       4.63            4.63
Medical Plan                                                231.00               231.00 Child Life Insurance                                           0.83            0.83
Vision Plan                                                   5.00                 5.00 Critical Ill                                                  13.60           13.60
                                                                                        Details Not Displayed                                         21.44           21.44
Pre Tax deductions                                           777.36              777.36 Deductions                                                   320.70          320.70

                           Employer (ER) Paid Benefits                                                                     Taxable Wages
Description                                                Amount                  YTD    Description                                                Amount             YTD
401(k) ER Match                                             193.48               193.48   OASDI - Taxable Wages                                     3,329.45        3,329.45
401(k) ER Match - Flat Amount                               250.00               250.00   Medicare - Taxable Wages                                  3,329.45        3,329.45
EE Basic Life Insurance                                       4.95                 4.95   Federal Withholding - Taxable Wages                       3,097.26        3,097.26
HSA ER Contribution - UHC Optum                           1,300.00             1,300.00
Health Reward - UHC HSA                                     300.00               300.00

Employer (ER) Paid Benefits                               2,048.43             2,048.43

                                             Federal                              State           Sick Accrual Calculated at 1.3 Hours for Every 30 Hours Worked
Marital Status                               Married                                    Description                               Accrued          Reduced       Available
Allowances                                         7                                  0 Sick Hours                                2.42667               16       14.12417
Additional Withholding                             0                                  0


                                                                              Payment Information
Bank                                    Account Name                                        Account Number                       USD Amount         Payment Amount
Bank of America                         Bank of America ******1819                          ******1819                                                    2,288.06     USD




            Case 2:20-bk-03069-PS                        Doc 8 Filed 03/30/20 Entered 03/30/20 09:09:38                                                Desc
                                                         Main Document    Page 13 of 13
